DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 have been amended. Claims 1-10 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/21/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
E.g. see specification, page 1, line 20. 

Claim Objections
Claims 1-3, 6-8 are objected to because of the following:  
After the first occurrence of a phrase, the abbreviation would need to be placed within parentheses.  
“Sx” and “PFCP”, e.g. see claim 1, and claim 6, lines 3, 11, would need to be spelled out and defined, in the claims. 
 “Sx/PFCP” needs to be rewritten and spelled out, with “/” removed. 
Claims 2, 3, 7 & 8 are objected to because in each claim, the claim dependency is missing the word "claim" in line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 1 and 6, the utilization of the phrase “such as”, makes the claims indefinite and needs to be removed. 
Claims 2-5, 7-10 are rejected for depending on claims 1 and 6, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 3GPP TSG CT4 Meeting #83, C4-182136, Ericsson, "Introducing Generic Buffering for PGW", Montreal, CANADA; published February 15, 2018; hereinafter Ericsson.

Claim 1. Ericsson teaches a packet core system comprising; a User Plane, UP, a Control Plane, CP (5.2.4.1) and an Online Charging System, OCS (title page, under Reason for change and Summary of change: To prevent overcharge or undercharge by using buffering mechanism on UP while waiting for instructions from CP. To introduce a generic buffering mechanism that can be used outside of the strict Downlink Data Notification use case. This buffering mechanism is especially useful for initial credit authorization or credit update, when UP has sent report of usage and is waiting for new instruction from CP about how the traffic shall be handled and measured), the UP and CP being split, the UP and CP allowing communication over one or more SX interfaces (title page, under Consequences if not approved: mechanism to prevent overcharge or undercharge, user experience when CUPS is applied and Sx sessions 5.2.4.1), the 

Claim 2. Ericsson teaches the packet core system according to 1, and the Generic Buffering IE serves to indicate a number of packets that UP shall buffer until instructed otherwise by the CP (Table 7.5.4.11-1 row Generic Buffering: The UP can buffer packets until instructed otherwise by the CP. If generic buffering is not supported by the UP, it should be ignored by the UP.
When present, it shall contain the number of packets that are allowed to be buffered when the Apply Action parameter requests to buffer the packets. The packets that exceed the limit shall be discarded). 

Claim 3. Ericsson teaches the packet core system according to 2, and if a generic buffering action is not supported by the UP, it should be ignored by the UP (Table 7.5.4.11-1 row Generic Buffering: The UP can buffer packets until instructed otherwise by the CP. If generic buffering is not supported by the UP, it should be ignored by the UP.
When present, it shall contain the number of packets that are allowed to be buffered when the Apply Action parameter requests to buffer the packets. The packets that exceed the limit shall be discarded). 

Claim 4. Ericsson teaches the packet core system according to claim 2, and the Generic Buffering IE comprises a Packet Count, indicating the number of packets that are allowed to be buffered and to indicate that packets that exceed the limit shall be discarded (Table 7.5.4.11-1 row Generic Buffering: The UP can buffer packets until instructed otherwise by the CP. If generic buffering is not supported by the UP, it should be ignored by the UP.
When present, it shall contain the number of packets that are allowed to be buffered when the Apply Action parameter requests to buffer the packets. The packets that exceed the limit shall be discarded). 

Claim 5. Ericsson teaches the packet core system according to claim 1, and the buffering IE is used for initial credit authorization or credit update, and when UP has sent a report of usage and is waiting for new instruction from CP about how the traffic shall be handled and measured (title page, under Reason for change and Summary of change: To prevent overcharge or while waiting for instructions from CP. To introduce a generic buffering mechanism that can be used outside of the strict Downlink Data Notification use case. This buffering mechanism is especially useful for initial credit authorization or credit update, when UP has sent report of usage and is waiting for new instruction from CP about how the traffic shall be handled and measured). 

Claim 6. Ericsson teaches a method for a packet core system comprising a User Plane, UP, a Control Plane, CP (5.2.4.1)  and an Online Charging System, OCS (title page, under Reason for change and Summary of change: To prevent overcharge or undercharge by using buffering mechanism on UP while waiting for instructions from CP. To introduce a generic buffering mechanism that can be used outside of the strict Downlink Data Notification use case. This buffering mechanism is especially useful for initial credit authorization or credit update, when UP has sent report of usage and is waiting for new instruction from CP about how the traffic shall be handled and measured), the UP and CP being split, the UP and CP allowing communication over one or more SX interfaces (title page, under Consequences if not approved: mechanism to prevent overcharge or undercharge, user experience when CUPS is applied and Sx sessions 5.2.4.1), the UP being adapted for at least on the uplink processing, such as forwarding, user plane traffic packets from a user entity, UE, towards a Data Network, DN; the CP being adapted for controlling the processing of packets in the UP by provisioning a set of rules (5.2.4.2), the OCS being adapted for determining a quota comprising a volume and a threshold of traffic pertaining to the UE, the method comprising: initially receiving a message such as Sx/PFCP Session Establishment Request from the CP (7.5.2.6 Sx Session Establishment 

Claim 7. Ericsson teaches the method according to 6, and the Generic Buffering IE serves to indicate a number of packets that UP shall buffer until instructed otherwise by the CP (Table 7.5.4.11-1 row Generic Buffering: The UP can buffer packets until instructed otherwise by the CP. If generic buffering is not supported by the UP, it should be ignored by the UP.
When present, it shall contain the number of packets that are allowed to be buffered when the Apply Action parameter requests to buffer the packets. The packets that exceed the limit shall be discarded). 

Claim 8. Ericsson teaches the method according to 7, and if a generic buffering action is not supported by the UP, it should be ignored by the UP (Table 7.5.4.11-1 row Generic Buffering: The UP can buffer packets until instructed otherwise by the CP. If generic buffering is not supported by the UP, it should be ignored by the UP.


Claim 9. Ericsson teaches the method according to claim 7, and the Generic Buffering IE comprises a Packet Count, indicating the number of packets that are allowed to be buffered and to indicate that packets that exceed the limit shall be discarded (Table 7.5.4.11-1 row Generic Buffering: The UP can buffer packets until instructed otherwise by the CP. If generic buffering is not supported by the UP, it should be ignored by the UP.
When present, it shall contain the number of packets that are allowed to be buffered when the Apply Action parameter requests to buffer the packets. The packets that exceed the limit shall be discarded). 

Claim 10. Ericsson teaches the method according to claim 6, and the buffering IE is used for initial credit authorization or credit update, and when UP has sent a report of usage and is waiting for new instruction from CP about how the traffic shall be handled and measured (title page, under Reason for change and Summary of change: To prevent overcharge or undercharge by using buffering mechanism on UP while waiting for instructions from CP. To introduce a generic buffering mechanism that can be used outside of the strict Downlink Data Notification use case. This buffering mechanism is especially useful for initial credit authorization or credit update, when UP has sent report of usage and is waiting for new instruction from CP about how the traffic shall be handled and measured). 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure and claims:
Li (US 20140036785 A1)
  [0009] According to a fourth aspect of the invention, there is provided a second device in a first module of interacting with an online charging system in a telecommunication network, comprising: means for determining whether a user subscribes to a third party application service; means for sending a user profile request to the online charging system, the user profile request being used to request the online charging system to provide the user profile information of the user if the user subscribes to the third party application service; and means for obtaining a user subscription response from the online charging system, the user subscription response comprising the information in responsive of the user subscription request. 
   [0035] The OCS will have a new interface Sx to query the end user's subscription from the third party application provider. The OCS will reserve the charge from the external third party application provider, and the third party application provider will really maintain the user's account balance information and service subscription. When the OCS detects that its end user's usage for a specific application is over a certain spending limit threshold, it will notify the SPR to update QoS policy rule, so the third party end user's QoS will be enforced in the PCEF via the PCRF update operation.


[0043] In offline charging, the resource usage is reported from the network to the Billing Domain after the resource usage has occurred. In online charging, a subscriber account, located in an online charging system, is queried prior to granting permission to use the requested network resource(s). 
   [0110] The ProSe/D2D CDF is integrated into a ProSe Server or serving MME of the ProSe UE, as depicted in the ProSe architecture view in FIG. 2 according to some embodiments of the invention. Here, the ProSe Server is logically connected to the MME via Sx interface. The ProSe server is logically connected to the UE via the new ProSe Rf interface. If the UE is roaming, as shown in the example of FIG. 2, the ProSe server and the MME are those of the visited PLMN (VPLMN). The remaining network elements of the VPLMN and the home PLMN (HPLMN) and their connections shown in FIG. 2 are conventionally known for EPC networks.

CASTRO (US 20170163431 A1)
[0081] According to the invention in a sixth aspect, there is provided a method for operating a network node for use as a Policy and Charging Rules Function in a telecommunications network. The method comprises receiving, by a receiver, a first subscription message from a first further node for use in an online charging system, wherein the first subscription message comprises data indicating one or more first network events of which the first further node should be notified. The method comprises determining, by a charging subscription determiner, the first network events the first further node should be notified of from the received first subscription message. The method comprises determining, by a subscription message 
   [0112] Leveraging in the Sx interface proposed by the patent application WO 2013/053896 A1 and in the existing 3GPP interface between the PCRF 100 and OCS 110, the Sy interface, a mechanism is disclosed wherein the OCS 110 subscribes to access network event triggers in the PCRF 100, which upon reception of access network information from the MME-SGSN 112 via the Sx interface, will report these changes to the OCS 110.

Yan (US 20190182385 A1)
[0003] With development of Internet technologies, the Internet is applied more extensively. When a user accesses a network service using user equipment (UE), the UE establishes a network connection to a service server of the network service. In addition, a network element in a network stores a session corresponding to the UE, and sends charging information such as data traffic and online duration of the UE to a charging server. The charging server allocates session resources such as a processing resource and a memory resource to the UE to perform charging for the UE. The charging server may be an authentication, authorization and 
   [0004] In a control and user plane separation (CUPS) network architecture, the charging server is connected only to a control plane function entity (CP). The CP has a charging usage threshold, and sends a usage reporting rule (URR) to a user plane function entity (UP) through an Sx interface. When traffic or duration accumulated on the UP reaches a threshold of the URR, the UP reports accumulated usage information to the CP. The CP generates a charging data record, and then reports the charging data record to the charging system. The charging system performs operations of charging and fee deduction on the user based on the reported charging data record, and generates a detailed charging record. 
 [0635] In this embodiment, the CP sends the first URR and the second URR to the UP using the Sx session modification request, so that when usage reaches a threshold of the first URR, the UP reports, to the CP, usage information corresponding to the first URR; and then the CP sends a correlation indication to the UP using the Sx session modification request again, so that the UP reports, to the CP, usage information corresponding to the second URR, and that the CP can generate a complete charging data record based on the usage information corresponding to the first URR and the usage information corresponding to the second URR.

PALNATI (US 20190261213 A1)
   [0046] FIG. 1 is a system diagram showing the networked system, according to some embodiments of the present disclosure. FIG. 1 shows user equipment 102a 102b, eNodeB 104a 104b, mobility management entity (MME) 106, authentication, authorization and accounting 
   [0055] As noted above, selection module 140 can include a static selection engine 206 and a dynamic selection engine 208. Static selection engine 206 receives static information 204 and dynamic selection engine 208 receives dynamic information 202 from each u-plane element. In some embodiments, dynamic information can be received as part of PFCP signaling from the u-plane elements. For example, the standard defined PFCP signaling can be extended to transport dynamic reports from the -U elements to the -C elements. Other methods can be devised outside of PFCP extensions. In one non -PFCP example, a separate protocol can be implemented between the -U elements and the -C elements, which can be, for example, polling based or periodic reporting mechanisms. In some embodiments, dynamic selection engine 208 receives dynamic information from dynamic information database 212. In some embodiments, the same database is used for static and dynamic information. Updates from elements are received periodically and can be stored in dynamic information database until or beyond the start of a selection process. Each iteration of the selection algorithm uses the latest information from the information databases 204 and 212. As described in more detail below, static information is generally associated with a user plane element and is related to parameters (or characteristics) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465